Exhibit 10.39

EXCHANGE AGREEMENT

This Exchange Agreement (the “Agreement”) is entered into as of the ____ day of
December, 2018, by and between Delcath Systems, Inc., a Delaware corporation
with offices located at 1633 Broadway, Suite 22C, New York, New York 10019  (the
“Company”) and the investor signatory hereto (the “Holder”), with reference to
the following facts:

A.The Company issued to Holder that certain Warrant to Purchase Common Stock
(the “Existing Warrant”), issued to the Holder on February 9, 2018, pursuant to
(i) that certain Placement Agency Agreement (the “Placement Agency Agreement”),
dated February 8, 2018, (ii) the Company’s Registration Statement on Form S-1
(File number 333-220898) and (iii) the Company’s final prospectus dated as of
February 8, 2018 (the “Final Prospectus”) pursuant to, issued on February 9,
2018 and which Existing Warrant is currently exercisable into _______ (as
adjusted for stock splits, stock dividends, stock combinations,
recapitalizations and similar events) shares of Common Stock (as defined in the
Existing Warrant).  

B.The Company and the Holder desire to issue such aggregate number of shares of
Common Stock as set forth on the signature page of the Holder (the “Exchange
Shares”) in exchange for the Existing Warrant (collectively, the “Exchange” or
the “Transaction”).  The Exchange Shares, the Leak-Out Agreement (as defined
below) and this Agreement and such other documents and certificates related
thereto are collectively referred to herein as the “Exchange Documents”.

C.The Exchange is being made in reliance upon the exemption from registration
provided by Section 3(a)(9) of the Securities Act of 1933, as amended (the “1933
Act”).

D.Capitalized terms used but not otherwise defined herein shall have the
meanings set forth in the Existing Warrant.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the parties hereto agree as follows:

1.Exchange.  On the date hereof, pursuant to Section 3(a)(9) of the 1933 Act,
the Holder hereby agrees to convey, assign and transfer the Existing Warrant to
the Company in exchange for which the Company agrees to issue the Exchange
Shares to the Holder.  On the date hereof, in exchange for the Existing Warrant,
the Company shall deliver (a) the Exchange Shares to the Holder by
deposit/withdrawal at custodian in accordance with the instructions attached
hereto as Schedule I, which Exchange Shares shall be issued without restricted
legend and shall be freely tradable by the Holder.  Concurrently herewith, the
Holder has executed and delivered to the Company a leak-out agreement, in the
form attached hereto as Exhibit A (the “Leak-Out Agreement”).

2.No Amendment or Waiver.   Nothing herein shall amend, modify or waive any term
or condition in any agreement by and between the Company and the Holder or any
security issued by the Company to the Holder.

 

--------------------------------------------------------------------------------

 

3.Representations and Warranties.  As of the date hereof:

3.1Organization and Qualification.  Each of the Company and each of its
Subsidiaries are entities duly organized and validly existing and in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authority to own their properties and to carry on their
business as now being conducted and as presently proposed to be conducted.  Each
of the Company and each of its Subsidiaries is duly qualified as a foreign
entity to do business and is in good standing in every jurisdiction in which its
ownership of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect (as defined below).  As used in this Agreement,
“Material Adverse Effect” means any material adverse effect on (i) the business,
properties, assets, liabilities, operations (including results thereof),
condition (financial or otherwise) or prospects of the Company or any
Subsidiary, individually or taken as a whole, (ii) the transactions contemplated
hereby or in any of the other Transaction Documents or (iii) the authority or
ability of the Company or any of its Subsidiaries to perform any of their
respective obligations under any of the Transaction Documents (as defined
below).  Other than the Persons (as defined below) listed in the SEC Documents,
the Company has no Subsidiaries.  “Subsidiaries” means any Person in which the
Company, directly or indirectly, (I) owns any of the outstanding capital stock
or holds any equity or similar interest of such Person or (II) controls or
operates all or any part of the business, operations or administration of such
Person, and each of the foregoing, is individually referred to herein as a
“Subsidiary.”  For purposes of this Agreement, (x) “Person” means an individual,
a limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization, any other entity and any Governmental
Entity or any department or agency thereof and (y) “Governmental Entity” means
any nation, state, county, city, town, village, district, or other political
jurisdiction of any nature, federal, state, local, municipal, foreign, or other
government, governmental or quasi-governmental authority of any nature
(including any governmental agency, branch, department, official, or entity and
any court or other tribunal), multi-national organization or body; or body
exercising, or entitled to exercise, any administrative, executive, judicial,
legislative, police, regulatory, or taxing authority or power of any nature or
instrumentality of any of the foregoing, including any entity or enterprise
owned or controlled by a government or a public international organization or
any of the foregoing.

3.2Authorization and Binding Obligation.  The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement and
each of the other agreements entered into by the parties hereto in connection
with the transactions contemplated by the Exchange Documents and to consummate
the Transaction (including, without limitation, the issuance of the Exchange
Shares in accordance with the terms hereof).  The execution and delivery of the
Exchange Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby, including, without limitation, the
issuance of the Exchange Shares has been duly authorized by the Company’s Board
of Directors and no further filing, consent, or authorization is required by the
Company, its Board of Directors or its stockholders.  This Agreement and the
other Exchange Documents have been duly executed and delivered by the Company,
and constitute the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies and except as rights to indemnification and to
contribution may be limited by federal or state securities laws.  

 

 

2

 

--------------------------------------------------------------------------------

 

3.3No Conflict.  Except as set forth on Schedule 3.3, the execution, delivery
and performance of the Exchange Documents by the Company and the consummation by
the Company of the transactions contemplated hereby and thereby (including,
without limitation, the issuance of the Exchange Shares) will not (i) result in
a violation of the Certificate of Incorporation (as defined below) or any other
organizational documents of the Company or any of its Subsidiaries, any capital
stock of the Company or any of its Subsidiaries or Bylaws (as defined below) of
the Company or any of its Subsidiaries, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its Subsidiaries is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
foreign, federal and state securities laws and regulations and the rules and
regulations of the OTCQB (the “Principal Market”) and including all applicable
federal laws, rules and regulations) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected except, in the case of clause (ii) or (iii)
above, to the extent such violations that would not reasonably be expected to
have a Material Adverse Effect.

3.4No Consents.  Neither the Company nor any Subsidiary is required to obtain
any consent from, authorization or order of, or make any filing or registration
with (other than the filing with the Securities and Exchange Commission (the
“SEC”) of a Form D with the SEC, any other filings as may be required by any
state securities agencies, filing of UCC financing statements and approval by
the Principal Market of a listing of additional shares application in respect of
the Exchange Shares as required by Section 7 hereof), any court, governmental
agency or any regulatory or self-regulatory agency or any other Person in order
for it to execute, deliver or perform any of its respective obligations under or
contemplated by the Exchange Documents, in each case, in accordance with the
terms hereof or thereof.  All consents, authorizations, orders, filings and
registrations which the Company or any Subsidiary is required to obtain pursuant
to the preceding sentence have been obtained or effected on or prior to the date
hereof, and neither the Company nor any of its Subsidiaries are aware of any
facts or circumstances which might prevent the Company or any of its
Subsidiaries from obtaining or effecting any of the registration, application or
filings contemplated by the Exchange Documents.  Except as disclosed in the SEC
Documents, the Company is not in violation of the requirements of the Principal
Market and has no knowledge of any facts or circumstances which would reasonably
lead to delisting or suspension of the Common Stock in the foreseeable future.

3.5Securities Law Exemptions.  Assuming the accuracy of the representations and
warranties of the Holder contained herein, the offer and issuance by the Company
of the Exchange Shares is exempt from registration under the 1933 Act pursuant
to the exemption provided by Rule 3(a)(9) thereof.  

3.6Issuance of Exchange Shares.  The issuance of the Exchange Shares has been
duly authorized and upon issuance in accordance with the terms of the Exchange
Documents, the Exchange Shares will be validly issued, fully paid and
nonassessable and free from all Liens with respect to the issue thereof, with
the holders being entitled to all rights accorded to a holder of Common
Stock.  By virtue of Rule 3(a)(9) under the 1933 Act, each of the Exchange
Shares shall be freely tradeable and shall not bear any restrictive legends.  

3

 

--------------------------------------------------------------------------------

 

3.7Transfer Taxes.  On the date hereof, all share transfer or other taxes (other
than income or similar taxes) which are required to be paid in connection with
the issuance of the Exchange Shares to be exchanged with the Holder hereunder
will be, or will have been, fully paid or provided for by the Company, and all
laws imposing such taxes will be or will have been complied with.  

3.8SEC Documents; Financial Statements.  During the two (2) years prior to the
date hereof, the Company has timely filed all reports, schedules, forms, proxy
statements, statements and other documents required to be filed by it with the
SEC pursuant to the reporting requirements of the 1934 Act (all of the foregoing
filed prior to the date hereof, including without limitation, Current Reports on
Form 8-K filed by the Company with the SEC whether required to be filed or not
(but excluding Item 7.01 thereunder), and all exhibits and appendices included
therein (other than Exhibits 99.1 to Form 8-K) and financial statements, notes
and schedules thereto and documents incorporated by reference therein being
hereinafter referred to as the “SEC Documents”).  The Company has delivered or
has made available to the Holder or its representatives true, correct and
complete copies of each of the SEC Documents not available on the EDGAR
system.  As of their respective dates, the SEC Documents complied in all
material respects with the requirements of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  As of their respective dates, the financial statements of the
Company included in the SEC Documents complied in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto as in effect as of the time of filing.  Such
financial statements have been prepared in accordance with generally accepted
accounting principles (“GAAP”), consistently applied, during the periods
involved (except (i) as may be otherwise indicated in such financial statements
or the notes thereto, or (ii) in the case of unaudited interim statements, to
the extent they may exclude footnotes or may be condensed or summary statements)
and fairly present in all material respects the financial position of the
Company as of the dates thereof and the results of its operations and cash flows
for the periods then ended (subject, in the case of unaudited statements, to
normal year-end audit adjustments which will not be material, either
individually or in the aggregate).  No other information provided by or on
behalf of the Company to the Holder which is not included in the SEC Documents
(including, without limitation, information in the disclosure schedules to this
Agreement) contains any untrue statement of a material fact or omits to state
any material fact necessary in order to make the statements therein not
misleading, in the light of the circumstance under which they are or were
made.  The Company is not currently contemplating to amend or restate any of the
financial statements (including, without limitation, any notes or any letter of
the independent accountants of the Company with respect thereto) included in the
SEC Documents (the “Financial Statements”), nor is the Company currently aware
of facts or circumstances which would require the Company to amend or restate
any of the Financial Statements, in each case, in order for any of the
Financials Statements to be in compliance with GAAP and the rules and
regulations of the SEC.  The Company has not been informed by its independent
accountants that they recommend that the Company amend or restate any of the
Financial Statements or that there is any need for the Company to amend or
restate any of the Financial Statements.

4

 

--------------------------------------------------------------------------------

 

3.9Absence of Certain Changes.  Except as set forth in the SEC Documents, since
the date of the Company’s most recent audited financial statements contained in
a Form 10-K, there has been no material adverse change and no material adverse
development in the business, assets, liabilities, properties, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company or any of its Subsidiaries.  Since the date of the Company’s most
recent audited financial statements contained in a Form 10-K, neither the
Company nor any of its Subsidiaries has (i) declared or paid any dividends, (ii)
sold any assets, individually or in the aggregate, outside of the ordinary
course of business or (iii) except as disclosed in the SEC Documents, made any
capital expenditures, individually or in the aggregate, outside of the ordinary
course of business.  Neither the Company nor any of its Subsidiaries has taken
any steps to seek protection pursuant to any law or statute relating to
bankruptcy, insolvency, reorganization, receivership, liquidation or winding up,
nor does the Company or any Subsidiary have any knowledge or reason to believe
that any of their respective creditors intend to initiate involuntary bankruptcy
proceedings or any actual knowledge of any fact which would reasonably lead a
creditor to do so.  The Company and its Subsidiaries, individually and on a
consolidated basis, are not as of the date hereof, and after giving effect to
the transactions contemplated hereby to occur on the date hereof, will not be
Insolvent (as defined below).  For the purpose of this Agreement (x) “Insolvent”
means, (i) with respect to the Company and its Subsidiaries, on a consolidated
basis, (A) the present fair saleable value of the Company’s and its
Subsidiaries’ assets is less than the amount required to pay the Company’s and
its Subsidiaries’ total Indebtedness (as defined below), (B) the Company and its
Subsidiaries are unable to pay their debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured or (C) the Company and its Subsidiaries intend to incur or believe that
they will incur debts that would be beyond their ability to pay as such debts
mature; and (ii) with respect to the Company and each Subsidiary, individually,
(A) the present fair saleable value of the Company’s or such Subsidiary’s (as
the case may be) assets is less than the amount required to pay its respective
total Indebtedness, (B) the Company or such Subsidiary (as the case may be) is
unable to pay its respective debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured or (C) the
Company or such Subsidiary (as the case may be) intends to incur or believes
that it will incur debts that would be beyond its respective ability to pay as
such debts mature; (y) “Indebtedness” of any Person means, without duplication
(A) all indebtedness for borrowed money, (B) all obligations issued, undertaken
or assumed as the deferred purchase price of property or services (including,
without limitation, “capital leases” in accordance with GAAP) (other than trade
payables entered into in the ordinary course of business consistent with past
practice), (C) all reimbursement or payment obligations with respect to letters
of credit, surety bonds and other similar instruments, (D) all obligations
evidenced by notes, bonds, debentures or similar instruments, including
obligations so evidenced incurred in connection with the acquisition of
property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations under any
leasing or similar arrangement which, in connection with GAAP, consistently
applied for the periods covered thereby, is classified as a capital lease, (G)
all indebtedness referred to in clauses (A) through (F) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (H) all Contingent Obligations in respect
of indebtedness or obligations of others of the kinds referred to in clauses (A)
through (G) above; and (z) “Contingent Obligation” means, as to any Person, any
direct or indirect liability, contingent or otherwise, of that Person with
respect to any Indebtedness, lease, dividend or other obligation of another
Person if the primary purpose or intent of the Person incurring such liability,
or the primary effect thereof, is to provide assurance to the obligee of such
liability that such liability will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such liability
will be protected (in whole or in part) against loss with respect thereto.

3.10No Undisclosed Events, Liabilities, Developments or Circumstances.  Except
as set forth in the SEC Documents, no event, liability, development or
circumstance has occurred or exists, or is reasonably expected to exist or occur
with respect to the Company, any of its Subsidiaries or any of their respective
businesses, properties, liabilities, prospects, operations (including results
thereof) or condition (financial or otherwise), that (i) would be required to be
disclosed by the Company under applicable securities laws on a registration
statement on Form S-1 filed with the SEC relating to an issuance and sale by the
Company of its Common Stock and which has not been publicly announced, (ii)
would reasonably expected to have a material adverse effect on the Holder’s
investment hereunder or (iii) would reasonably be expected to have a Material
Adverse Effect.  

3.11Conduct of Business; Regulatory Permits.  Neither the Company nor any of its
Subsidiaries is in violation of any term of or in default under its Certificate
of Incorporation, any certificate of designation, preferences or rights of any
other outstanding series of preferred stock of the Company or any of its
Subsidiaries or Bylaws or their organizational charter, certificate of
formation, memorandum of association, articles of association, Certificate of
Incorporation or bylaws, respectively.  Except as set forth in the SEC
Documents, neither the Company nor any of its Subsidiaries is in violation of
any judgment, decree or order or any statute, ordinance, rule or regulation
applicable to the Company or any of its Subsidiaries, and neither the Company
nor any of its Subsidiaries will conduct its business in violation of any of the
foregoing, except in all cases for possible violations which could not,
individually or in the aggregate, have a Material Adverse Effect.  Except as set
forth in the SEC Documents, without limiting the generality of the foregoing,
the Company is not in violation of any of the rules, regulations or requirements
of the Principal Market and has no knowledge of any facts or circumstances that
could reasonably lead to delisting or suspension of the Common Stock by the
Principal Market in the foreseeable future.  During the two years prior to the
date hereof, (i) the Common Stock has been listed or designated for quotation on
the Principal Market, (ii) trading in the Common Stock has not been suspended by
the SEC or the Principal Market and (iii) the Company has received no
communication, written or oral, from the SEC or the Principal Market regarding
the suspension or delisting of the Common Stock from the Principal Market.  The
Company and each of its Subsidiaries possess all certificates, authorizations
and permits issued by the appropriate regulatory authorities necessary to
conduct their respective businesses, except where the failure to possess such
certificates, authorizations or permits would not have, individually or in the
aggregate, a Material Adverse Effect, and neither the Company nor any such
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit.  There is no
agreement, commitment, judgment,

5

 

--------------------------------------------------------------------------------

 

injunction, order or decree binding upon the Company or any of its Subsidiaries
or to which the Company or any of its Subsidiaries is a party which has or would
reasonably be expected to have the effect of prohibiting or materially impairing
any business practice of the Company or any of its Subsidiaries, any acquisition
of property by the Company or any of its Subsidiaries or the conduct of business
by the Company or any of its Subsidiaries as currently conducted other than such
effects, individually or in the aggregate, which have not had and would not
reasonably be expected to have a Material Adverse Effect on the Company or any
of its Subsidiaries.  

3.12Transactions With Affiliates.  Except as set forth in the SEC Documents, no
current or former employee, partner, director, officer or stockholder (direct or
indirect) of the Company or its Subsidiaries, or any associate, or, to the
knowledge of the Company, any affiliate of any thereof, or any relative with a
relationship no more remote than first cousin of any of the foregoing, is
presently, or has ever been, (i) a party to any transaction with the Company or
its Subsidiaries (including any contract, agreement or other arrangement
providing for the furnishing of services by, or rental of real or personal
property from, or otherwise requiring payments to, any such director, officer or
stockholder or such associate or affiliate or relative Subsidiaries (other than
for ordinary course services as employees, consultants, officers or directors of
the Company or any of its Subsidiaries)) or (ii) the direct or indirect owner of
an interest in any corporation, firm, association or business organization which
is a competitor, supplier or customer of the Company or its Subsidiaries (except
for a passive investment (direct or indirect) in less than 5% of the common
stock of a company whose securities are traded on or quoted through an Eligible
Market), nor does any such Person receive income from any source other than the
Company or its Subsidiaries which relates to the business of the Company or its
Subsidiaries or should properly accrue to the Company or its Subsidiaries.  No
employee, officer, stockholder or director of the Company or any of its
Subsidiaries or member of his or her immediate family is indebted to the Company
or its Subsidiaries, as the case may be, nor is the Company or any of its
Subsidiaries indebted (or committed to make loans or extend or guarantee credit)
to any of them, other than (i) for payment of salary for services rendered, (ii)
reimbursement for reasonable expenses incurred on behalf of the Company, and
(iii) for other standard employee benefits made generally available to all
employees or executives (including stock option agreements outstanding under any
stock option plan approved by the Board of Directors of the Company).  

3.13Equity Capitalization.  

(a)Definitions:

(i)“Common Stock” means (x) the Company’s shares of common stock, $0.01 par
value per share, and (y) any capital stock into which such common stock shall
have been changed or any share capital resulting from a reclassification of such
common stock.

(ii)“Preferred Stock” means (x) the Company’s blank check preferred stock, $0.01
par value per share, the terms of which may be designated by the board of
directors of the Company in a certificate of designations and (y) any capital
stock into which such preferred stock shall have been changed or any share
capital resulting from a reclassification of such preferred stock (other than a
conversion of such preferred stock into Common Stock in accordance with the
terms of such certificate of designations).

6

 

--------------------------------------------------------------------------------

 

(b)Authorized and Outstanding Capital Stock.  As of the date hereof, the
authorized capital stock of the Company consists of (A) 1.0 billion shares of
Common Stock, of which, 9.0 million are issued and outstanding as of the date
hereof and 71.1 million are reserved for issuance pursuant to Convertible
Securities (as defined below), in each case exercisable or exchangeable for, or
convertible into, shares of Common Stock, and (B) 10.0 million shares of
Preferred Stock, of which 85 shares are issued and outstanding.  One share of
Common Stock is held in the treasury of the Company.  “Convertible Securities”
means any capital stock or other security of the Company or any of its
Subsidiaries that is at any time and under any circumstances directly or
indirectly convertible into, exercisable or exchangeable for, or which otherwise
entitles the holder thereof to acquire, any capital stock or other security of
the Company (including, without limitation, Common Stock) or any of its
Subsidiaries.

(c)Valid Issuance; Available Shares; Affiliates.  All of such outstanding shares
are duly authorized and have been, or upon issuance will be, validly issued and
are fully paid and nonassessable.  Schedule 3.13 sets forth the number of shares
of Common Stock that are (A) reserved for issuance pursuant to Convertible
Securities and (B) that are, as of the date hereof, owned by Persons who are
“affiliates” (as defined in Rule 405 of the 1933 Act and calculated based on the
assumption that only officers, directors and holders of at least 10% of the
Company’s issued and outstanding Common Stock are “affiliates” without conceding
that any such Persons are “affiliates” for purposes of federal securities laws)
of the Company or any of its Subsidiaries.

(d)Existing Securities; Obligations.  Except as disclosed in the SEC Documents:
(A) none of the Company’s or any Subsidiary’s shares, interests or capital stock
is subject to from all preemptive or similar rights, mortgages, defects, claims,
liens, pledges, charges, taxes, rights of first refusal, encumbrances, security
interests and other encumbrances (collectively “Liens”) suffered or permitted by
the Company or any Subsidiary; (B) there are no outstanding options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any shares, interests or capital stock of the Company or any
of its Subsidiaries, or contracts, commitments, understandings or arrangements
by which the Company or any of its Subsidiaries is or may become bound to issue
additional shares, interests or capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any shares, interests or
capital stock of the Company or any of its Subsidiaries; (C) there are no
agreements or arrangements under which the Company or any of its Subsidiaries is
obligated to register the sale of any of their securities under the 1933 Act;
(D) there are no outstanding securities or instruments of the Company or any of
its Subsidiaries which contain any redemption or similar provisions, and there
are no contracts, commitments, understandings or arrangements by which the
Company or any of its Subsidiaries is or may become bound to redeem a security
of the Company or any of its Subsidiaries; (E) there are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Exchange Shares; and (F) neither the Company
nor any Subsidiary has any stock appreciation rights or “phantom stock” plans or
agreements or any similar plan or agreement.

7

 

--------------------------------------------------------------------------------

 

(e)Organizational Documents.  The Company has furnished to the Holder true,
correct and complete copies of the Company’s Certificate of Incorporation, as
amended and as in effect on the date hereof (the “Certificate of
Incorporation”), and the Company’s bylaws, as amended and as in effect on the
date hereof (the “Bylaws”), and the terms of all Convertible Securities and the
material rights of the holders thereof in respect thereto.

3.14Indebtedness and Other Contracts.  Neither the Company nor any of its
Subsidiaries, (i) except as disclosed in the SEC Documents or Schedule 3(s) of
the Securities Purchase Agreement, has any outstanding debt securities, notes,
credit agreements, credit facilities or other agreements, documents or
instruments evidencing Indebtedness of the Company or any of its Subsidiaries or
by which the Company or any of its Subsidiaries is or may become bound, (ii) is
a party to any contract, agreement or instrument, except as disclosed in the SEC
Documents, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument could reasonably be
expected to result in a Material Adverse Effect, (iii) has any financing
statements securing obligations in any amounts filed in connection with the
Company or any of its Subsidiaries, except as disclosed in the SEC Documents;
(iv) is in violation of any term of, or in default under, any contract,
agreement or instrument relating to any Indebtedness, except where such
violations and defaults would not result, individually or in the aggregate, in a
Material Adverse Effect, or (v) is a party to any contract, agreement or
instrument relating to any Indebtedness, the performance of which, in the
judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect.  Neither the Company nor any of its Subsidiaries have any
liabilities or obligations required to be disclosed in the SEC Documents which
are not so disclosed in the SEC Documents, other than those incurred in the
ordinary course of the Company’s or its Subsidiaries’ respective businesses and
which, individually or in the aggregate, do not or could not have a Material
Adverse Effect.  

3.15Litigation.  There is no action, suit, arbitration, proceeding, inquiry or
investigation before or by the Principal Market, any court, public board, other
Governmental Entity, self-regulatory organization or body pending or, to the
knowledge of the Company, threatened against or affecting the Company or any of
its Subsidiaries, the Common Stock or any of the Company’s or its Subsidiaries’
officers or directors that would reasonably be expected to have a Material
Adverse Effect on the Company or its Subsidiaries, whether of a civil or
criminal nature or otherwise, in their capacities as such, except as disclosed
in the SEC Documents or in Schedule 3(t) of the Securities Purchase
Agreement.  No director, officer or employee of the Company or any of its
subsidiaries has willfully violated 18 U.S.C.  §1519 or engaged in spoliation in
reasonable anticipation of litigation.  Without limitation of the foregoing,
there has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the SEC involving the Company, any of its
Subsidiaries or any current or former director or officer of the Company or any
of its Subsidiaries.  The SEC has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
under the 1933 Act or the 1934 Act.  Neither the Company nor any of its
Subsidiaries is subject to any order, writ, judgment, injunction, decree,
determination or award of any Governmental Entity.  

8

 

--------------------------------------------------------------------------------

 

3.16Disclosure.  The Company confirms that neither it nor any other Person
acting on its behalf has provided the Holder or its agents or counsel with any
information that constitutes or would reasonably be expected to constitute
material, non-public information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the other Exchange Documents.  The Company understands and
confirms that the Holder will rely on the foregoing representations in effecting
transactions in securities of the Company.  All disclosure provided to the
Holder regarding the Company and its Subsidiaries, their businesses and the
transactions contemplated hereby, including the schedules to this Agreement,
furnished by or on behalf of the Company or any of its Subsidiaries is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not
misleading.  Each press release issued by the Company or any of its Subsidiaries
during the twelve (12) months preceding the date of this Agreement did not at
the time of release contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
are made, not misleading.  No event or circumstance has occurred or information
exists with respect to the Company or any of its Subsidiaries or its or their
business, properties, liabilities, prospects, operations (including results
thereof) or conditions (financial or otherwise), which, under applicable law,
rule or regulation, requires public disclosure at or before the date hereof or
announcement by the Company but which has not been so publicly announced or
disclosed.  

4.Holder’s Representations and Warranties.  As a material inducement to the
Company to enter into this Agreement and consummate the Exchange, the Holder
represents, warrants and covenants with and to the Company as follows:

4.1Reliance on Exemptions.  The Holder understands that the Exchange Shares are
being offered and exchanged in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Holder’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Holder set forth herein and in the
Exchange Documents in order to determine the availability of such exemptions and
the eligibility of the Holder to acquire the Exchange Shares.  

4.2No Governmental Review.  The Holder understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Exchange Shares or the fairness or
suitability of the investment in the Exchange Shares nor have such authorities
passed upon or endorsed the merits of the offering of the Exchange Shares.

4.3Validity; Enforcement.  This Agreement and the Exchange Documents to which
the Holder is a party have been duly and validly authorized, executed and
delivered on behalf of the Holder and shall constitute the legal, valid and
binding obligations of the Holder enforceable against the Holder in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.  

9

 

--------------------------------------------------------------------------------

 

4.4No Conflicts.  The execution, delivery and performance by the Holder of this
Agreement and the Exchange Documents to which the Holder is a party, and the
consummation by the Holder of the transactions contemplated hereby and thereby
will not (i) result in a violation of the organizational documents of the Holder
or (ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Holder is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to the Holder, except
in the case of clauses (ii) and (iii) above, for such conflicts, defaults,
rights or violations which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of the
Holder to perform its obligations hereunder.  

4.5Investment Risk; Sophistication.  The Holder is acquiring the Exchange Shares
hereunder in the ordinary course of its business.  The Holder has such
knowledge, sophistication, and experience in business and financial matters so
as to be capable of evaluation of the merits and risks of the prospective
investment in the Exchange Shares, and has so evaluated the merits and risk of
such investment.  The Holder is an “accredited investor” as defined in
Regulation D under the 1933 Act.

4.6Ownership of Existing Warrant.  The Holder owns the Existing Warrant free and
clear of any Liens (other than the obligations pursuant to this Agreement and
applicable securities laws).  

5.Disclosure of Transaction.  The Company shall, on or before 8:30 a.m., New
York City Time, on or prior to the first business day after the date of this
Agreement, file a Current Report on Form 8-K describing the terms of the
transactions contemplated hereby in the form required by the 1934 Act and
attaching the Exchange Documents, to the extent they are required to be filed
under the 1934 Act, that have not previously been filed with the SEC by the
Company (including, without limitation, this Agreement) as exhibits to such
filing (including all attachments, the “8-K Filing”).  From and after the filing
of the 8-K Filing, the Company shall have disclosed all material, non-public
information (if any) provided up to such time to the Holder by the Company or
any of its Subsidiaries or any of their respective officers, directors,
employees or agents.  In addition, effective upon the filing of the 8-K Filing,
the Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement with respect to the transactions contemplated by
the Exchange Documents or as otherwise disclosed in the 8-K Filing, whether
written or oral, between the Company, any of its Subsidiaries or any of their
respective officers, directors, affiliates, employees or agents, on the one
hand, and any of the Holder or any of their affiliates, on the other hand, shall
terminate.  Neither the Company, its Subsidiaries nor the Holder shall issue any
press releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, the Company shall be entitled, without
the prior approval of the Holder, to make a press release or other public
disclosure with respect to such transactions (i) in substantial conformity with
the 8-K Filing and contemporaneously therewith or (ii) as is required by
applicable law and regulations (provided that in the case of clause (i) the
Holder shall be consulted by the Company in connection with any such press
release or other public disclosure prior to its release).  Without the prior
written consent of the Holder (which may be granted or withheld in the Holder’s
sole discretion), except as required by applicable law, the Company shall not
(and shall cause each of its Subsidiaries and affiliates to not) disclose the
name of the Holder in any filing, announcement, release or otherwise.  

10

 

--------------------------------------------------------------------------------

 

6.No Integration.  None of the Company, its Subsidiaries, any of their
affiliates, or any Person acting on their behalf shall, directly or indirectly,
make any offers or sales of any security (as defined in the 1933 Act) or solicit
any offers to buy any security or take any other actions, under circumstances
that would require registration of any of the Exchange Shares under the 1933 Act
or cause this offering of the Exchange Shares to be integrated with such
offering or any prior offerings by the Company for purposes of Regulation D
under the 1933 Act.  

7.Listing.  The Company shall promptly secure the listing or designation for
quotation (as applicable) of all of the Exchange Shares upon the Principal
Market (subject to official notice of issuance) and shall maintain such listing
of all the Exchange Shares from time to time issuable under the terms of the
Exchange Documents.  The Company shall maintain the Common Stock’s authorization
for quotation on the Principal Market.  Neither the Company nor any of its
Subsidiaries shall take any action which would be reasonably expected to result
in the delisting or suspension of the Common Stock on the Principal Market.  The
Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 7.  

8.Fees.  Each party to this Agreement shall bear its own expenses in connection
with the structuring, documentation, negotiation and closing of the transactions
contemplated hereby, except as provided in the previous sentence and except that
the Company shall be responsible for the payment of any placement agent’s fees,
financial advisory fees, transfer agent fees, Depository Trust Company (“DTC”)
fees relating to or arising out of the transactions contemplated hereby.  

9.Holding Period.  For the purposes of Rule 144, the Company acknowledges that
the holding period of the Exchange Shares may be tacked onto the holding period
of the Existing Warrant, and the Company agrees not to take a position contrary
to this Section 9.  The Company acknowledges and agrees that (assuming the
Holder is not an affiliate of the Company) (i) the Exchange Shares are as of the
date hereof, eligible to be resold pursuant to Rule 144, (ii) the Company is not
aware of any event reasonably likely to occur that would reasonably be expected
to result in the Exchange Shares (assuming the issuance thereof pursuant to a
cashless exercise) becoming ineligible to be resold by the Holder pursuant to
Rule 144 and (iii) in connection with any resale of any Exchange Shares pursuant
to Rule 144, the Holder shall solely be required to provide reasonable
assurances that such Exchange Shares are eligible for resale, assignment or
transfer under Rule 144, which shall not include an opinion of Holder’s
counsel.  The Company shall be responsible for any transfer agent fees or DTC
fees or legal fees of the Company’s counsel with respect to the removal of
legends, if any, or issuance of Exchange Shares in accordance herewith.  

10.Blue Sky.  The Company shall make all filings and reports relating to the
Exchange required under applicable securities or “Blue Sky” laws of the states
of the United States following the date hereof, if any.  

11

 

--------------------------------------------------------------------------------

 

11.Most Favored Nation.  The Company hereby represents and warrants as of the
date hereof and covenants and agrees from and after the date hereof until the
first anniversary of the date hereof, that none of the terms offered to any
Person with respect to any consent, release, amendment, settlement or waiver
relating to the terms, conditions and transactions contemplated hereby (each a
“Settlement Document”), is or will be more favorable to such Person than those
of the Holder and this Agreement or would otherwise result in such other holder
(each, an “Other Holder”) of the Existing Warrant (each, a “Settlement
Warrant”), or its designee, directly or indirectly, acquiring more than (or
having the right to acquire more than, as applicable) one share of Common Stock,
in exchange for (whether by exchange, reduction, cancelation or any other
transaction with respect to) any one share of Common Stock issuable upon
exercise (without regard to any cashless exercise) of such Settlement Warrant (a
“Settlement Make-Whole Event”).  If, and whenever on or after the date hereof,
the Company enters into a Settlement Document, then (i) the Company shall
provide notice thereof to the Holder immediately following the occurrence
thereof and (ii) the terms and conditions of this Agreement shall be, without
any further action by the Holder or the Company, automatically amended and
modified in an economically and legally equivalent manner such that the Holder
shall receive the benefit of the more favorable terms and/or conditions (as the
case may be) set forth in such Settlement Document and, if a Settlement
Make-Whole Event occurs, the Company shall deliver to the Holder, as additional
securities issuable pursuant to the Exchange hereunder for the Existing Warrant,
such aggregate number of additional shares of Common Stock as equal to the
product of (a) ______ multiplied by (b) the difference of (i) the quotient of
(x) the aggregate number of shares of Common Stock (on an as-converted and
as-exercised (without regard to cashless exercise) basis) issued (or issuable
to) such Other Holder (or its designee) pursuant to such Settlement Agreement
and (y) the aggregate number of shares of Common Stock issuable upon exercise
(without regard to any cashless exercise) of the Settlement Warrants subject to
reduction, exchange, cancellation or otherwise pursuant to such Settlement
Make-Whole Event, less (ii) one (1).   Notwithstanding the foregoing, upon
written notice to the Company at any time the Holder may elect not to accept the
benefit of any such amended or modified term or condition, in which event the
term or condition contained in this Agreement shall apply to the Holder as it
was in effect immediately prior to such amendment or modification as if such
amendment or modification never occurred with respect to the Holder.  The
provisions of this Section 11 shall apply similarly and equally to each
Settlement Document.

12

 

--------------------------------------------------------------------------------

 

12.Independent Nature of Holder’s Obligations and Rights.  The obligations of
the Holder under this Agreement are several and not joint with the obligations
of any Other Holder, and the Holder shall not be responsible in any way for the
performance of the obligations of any Other Holder under any other agreement
with the Company (each, an “Other Agreement”).  Nothing contained herein or in
any Other Agreement, and no action taken by the Holder pursuant hereto, shall be
deemed to constitute the Holder and Other Holders as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Holder and Other Holders are in any way acting in concert
or as a group with respect to such obligations or the transactions contemplated
by this Agreement or any Other Agreement and the Company acknowledges that, to
the best of its knowledge, the Holder and the Other Holders are not acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement or any Other Agreement.  The Company and the
Holder confirm that the Holder has independently participated in the negotiation
of the transactions contemplated hereby with the advice of its own counsel and
advisors.  The Holder shall be entitled to independently protect and enforce its
rights, including, without limitation, the rights arising out of this Agreement,
and it shall not be necessary for any Other Holder to be joined as an additional
party in any proceeding for such purpose.

13.Miscellaneous Provisions.  Section 9 of the Securities Purchase Agreement is
hereby incorporated by reference herein, mutatis mutandis.

[The remainder of the page is intentionally left blank]

13

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Holders and the Company have executed this Agreement as of
the date set forth on the first page of this Agreement.

 

COMPANY:

 

DELCATH SYSTEMS, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

Jennifer K. Simpson

 

 

Title:

 

President & CEO

 

14

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Holders and the Company have executed this Agreement as of
the date set forth on the first page of this Agreement.

 

HOLDER:

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

Aggregate Number of Exchange Shares:

 

 

 

 

 

 

 

 

 

15

 